DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/04/2020 has been entered.
Specification and Drawings
The amendment filed 09/04/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“EEG PROFILE CONFIGURATION” as recited throughout the drawings filed 09/04/2020;
“USER DATA REPOSITORY” in Figures 1 and 3 of the drawings filed 09/04/2020;
“EEG CONFIGURATION” in step 104 of Figure 2 of the drawings filed 09/04/2020; 
“user data file” in paragraph [0022] of the specification filed 09/04/2020; and
“user data repository” in paragraphs [0023], [0039], [0045], and [0063]. 
The newly-recited terms have different scopes and/or meanings from the previously-recited terms of “EEG PROFILE”, “USER PROFILE REPOSITORY”, “EEG PROFILE”, “user profile”, and “user profile repository”, respectively. Furthermore, the specification and drawings do not indicate that the respective terms are synonymous. Therefore, the newly amended subject matter is not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “user data repository” in lines 13-14 and 19 which is subject matter that has not been described in the specification as originally filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly-recited term, “user data repository” and the previously-recited term “user profile repository” have different scopes and/or meanings, and the 
Claims 2-7 are rejected by virtue of their dependence from claim 1.
Independent claims 8 and 15 recite the same subject matter of “user data repository” which has not been described in the specification as originally filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Therefore claims 8 and 15 are rejected on similar grounds as claim 1. The limitation of “user data repository” is also recited in dependent claims 2, 9, and 16 which are rejected on similar grounds as claims 1, 8, and 15.
Claims 9-14 are rejected by virtue of their dependence from claim 8.
Claims 16-20 are rejected by virtue of their dependence from claim 15. 

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 1 recites “comparative spectral analysis” in lines 25 and 40. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear (e.g., when multiple elements have similar or the same labels, clear distinct identifiers such as “first” and “second” should be used to clearly differentiate the elements). 	
Claims 2-7 are rejected by virtue of their dependence from claim 1.
Independent claims 8 and 15 recite the same indefinite term "positive user reaction" in lines 42 and 36-37, respectively. Therefore claims 8 and 15 are rejected on similar grounds as claim 1. 
Claims 9-14 are rejected by virtue of their dependence from claim 8.
Claims 16-20 are rejected by virtue of their dependence from claim 15. 

Claims 9-14 are rejected by virtue of their dependence from claim 8.
Claim 9 recites “the device in proximity to the user activity” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “wherein generating the user specific EEG profile for the user further comprises: an executable portion configured for analyzing frequency content…; an executable portion configured for detecting periodicities…; and an executable portion configured for storing the periodicities…” in lines 1-8. Although claim 8 recites “an executable portion configured to generate a user specific EEG profile” in line 8, there is no positively-recited step of “generating the user specific EEG configuration for the user”. Therefore, it is unclear what the recitation in claim 11 is referring to. Additionally, it is unclear how a process of “generating the user specific EEG profile” could comprise executable portions. For the purposes of examination, the limitation in claim 11 will be interpreted to be “wherein the executable portion configured to generate the user specific EEG profile for the user further comprises: an executable portion configured for analyzing frequency content…; an executable portion configured for detecting periodicities…; and an executable portion configured for storing the periodicities…”.

Claims 16-20 are rejected by virtue of their dependence from claim 15. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter although it should be noted that the reasons for allowance are inextricably linked to the above 112 issues. As a result, the applicant should keep in mind that any amendments to the claims to clarify the above 112 issues may trigger a reevaluation of the prior art:  
With regards to claims 1, 8, and 15, the prior art does not teach or suggest “a fourth control signal to cause the EEG reader to capture a second subsequent EEG reading after the change in the user's experience; receive, from the EEG reader, the second subsequent EEG reading; and confirm that the second subsequent EEG reading corresponds to a positive user reaction for the user by using comparative spectral analysis of the second subsequent EEG reading” along with the other features of claims 1, 8, and 15, respectively. 

Related prior art includes US 2014/0223462 A1 (Aimone) which discloses an invention for presenting digital content to a user when the user is in a particular brain state (e.g. happiness) (¶ [0023]), but Aimone fails to teach all of the features of claims 1, 8, and 15.
Claims 2-7 would be allowable by virtue of their dependence from claim 1.
Claims 9-14 would be allowable by virtue of their dependence from claim 8.
Claims 16-20 would be allowable by virtue of their dependence from claim 15. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791